Name: COMMISSION REGULATION (EEC) No 2045/93 of 27 July 1993 setting the intervention threshold for apples for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production
 Date Published: nan

 No L 185/ 18 Official Journal of the European Communities 28 . 7 . 93 COMMISSION REGULATION (EEC) No 2045/93 of 27 July 1993 setting the intervention threshold for apples for the 1993/94 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 3 thereof, the last five marketing years for which figures are available ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The intervention threshold for apples for the 1993/94 marketing year shall be 257 200 tonnes. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Article 1 of Regulation (EEC) No 1121 /89 speci ­ fies how the intervention threshold is to be determined ; whereas it is for the Commission to set the intervention therehold by the percentages given in paragraph 1 of that Article to average production for fresh consumption in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 29. 4. 1989, p. 21 . 0 OJ No L 180, 1 . 7. 1992, p. 23.